Name: 91/62/EEC: Commission Decision of 28 January 1991 on the eligibility of expenditure to be incurred in 1991 by Germany, Greece and the United Kingdom for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (only the German, Greek and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries
 Date Published: 1991-02-09

 Avis juridique important|31991D006291/62/EEC: Commission Decision of 28 January 1991 on the eligibility of expenditure to be incurred in 1991 by Germany, Greece and the United Kingdom for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (only the German, Greek and Portuguese texts are authentic) Official Journal L 037 , 09/02/1991 P. 0040 - 0041COMMISSION DECISION of 28 January 1991 on the eligibility of expenditure to be incurred in 1991 by Germany, Greece and the United Kingdom for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the German, Greek and Portuguese texts are authentic) (91/62/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (1), and in particular Article 2 (2) thereof, Whereas, in accordance with Decision 89/631/EEC, the Commission has received applications for Community financial contributions from Germany, Greece and the United Kingdom towards expenditure to be incurred during 1991; Whereas the applications refer to expenditure for the acquisition or modernization of vessels, aircraft and land vehicles including their equipment, systems for the detection and recording of fishing activities and systems for recording and transmitting catch data and other relevant information; Whereas such expenditure will help to develop monitoring and supervision facilities for the proper implementation of the Community's fishery resources conservation arrangements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS DECISION: Article 1 The expenditure foreseen for 1991 shown in the Annex, corresponding to an amount of ECU 8 816 565, is eligible for a financial contribution under Decision 89/631/EEC. The Community contribution shall be 50 % of the eligible expenditure. Article 2 This Decision is addressed to the Federal Republic of Germany, the Hellenic Republic and the United Kingdom. Done at Brussels, 28 January 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 364, 14. 12. 1989, p. 64. ANNEX Member States Cost Total in ecus Germany Greece United Kingdom Total in national currency 976 500 DM 564 360 000 Dr 3 901 300 £ Total in ecus 474 285 2 783 170 5 559 110 8 816 565 Community contribution (50 %) 237 142 1 391 585 2 779 555 4 408 282